                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION


JOHNNY DAVIS
0273838                                                                          PLAINTIFF

v.                                      4:17CV00164 SWW

DOES, et al.                                                                 DEFENDANTS

                                               ORDER

        The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful consideration, the

Court concludes that the Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Johnny Davis’s complaint is DISMISSED WITHOUT PREJUDICE.

        2.      The Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order would not be taken in good faith.

        IT IS SO ORDERED this 2nd day of November, 2018.


                                                         /s/Susan Webber Wright
                                                        UNITED STATES DISTRICT JUDGE




                                                   1 
 
